Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 25, 2018

                               No. 04-17-00529-CR & 04-17-00530

                                       Zachary SCHULTZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                       Trial Court No. 16-1592-CR-C & 16-1593-CR-CR
                            Honorable William Old, Judge Presiding


                                          ORDER
        After briefing in this appeal was completed, appellant filed a “Motion to Abate Appeal
for Entry of Judgment Nunc Pro Tunc to Award Jail Credit in this Case, or Alternative Motion to
Permit this Issue to be Raised in this Appeal on Whatever Terms this Court May Prescribe
Pursuant to Tex. R. App. P. 38.7.” We held the motion for ten days to see if the State would file
a response. However, none was filed.

         On appeal, in the brief already filed in this court, appellant argues, and the State
concedes, that the trial court’s judgment stacking the sentences in trial court No. 16-1593-CR-C
is improper. In his motion, appellant states that he failed to raise error regarding the trial court’s
failure to include jail time credit in the nunc pro tunc judgment in trial court No. 16-1593-CR-C.
He asks that we either abate to allow the trial court to render a nunc pro tunc judgment correcting
the jail credit issue, that we permit appellant to file an amended or supplemental brief raising the
issue, or that we sua sponte consider the issue. After review, we GRANT appellant’s motion
and ORDER that appellant may file a supplemental brief in this court raising only the issue of
jail time credit relating to trial court No. 16-1593-CR-C. See TEX. R. APP. P. 38.7 (stating brief
may be amended or supplemented whenever justice requires, on whatever reasonable terms court
may prescribe). We ORDER that appellant file any supplemental brief in this court on or before
FEBRUARY 7, 2018. See id. The State may file a supplemental responsive brief, and we
ORDER any supplemental response brief by the State to be filed on or before FEBRUARY 21,
2018. No extensions of time will be permitted.

       We order the clerk of this court to serve a copy of this order on all counsel.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court